Citation Nr: 1707169	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  15-16 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In April 2016, the Board remanded the above matter to the AOJ for the scheduling of a Board hearing.  The hearing was held in September 2016 before the undersigned.  The claims file contains a transcript of the Board hearing held at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his September 2016 Board hearing, the Veteran indicated that he had relevant medical treatment at VA facilities in the 1980s and/or 1990s.  The claims file does not contain any such records and there is no indication in the claims file that the RO attempted to obtain any such records.  In addition, the claims file indicates that there may be relevant VA treatment records from June 1999 through the present that were reviewed by the RO, but the claims file contains VA treatment records from 2000 and then beginning in or around 2012.  See October 2013 Rating Decision (noting evidence reviewed included Salt Lake City VAMC treatment records from June 1999 through July 2013).  The Veteran's appeal must be remanded to obtain relevant treatment records in the custody of a federal agency or document that such records do not exist.  38 C.F.R. § 3.159(c)(2).

In addition, the May 2014 VA examiner only diagnosed cervical strain, so her etiological opinion only addresses that condition.  Also, she did not review any prior imaging results.  An August 2015 VA treatment record documents x-rays of the Veteran's cervical spine which revealed spondylosis which is a form of osteoarthritis.  See July 2015 VA Imaging Report (diagnosing cervical spondylosis and noting review of prior MRI imaging of the spine).  Because there may be pertinent VA treatment records that were unavailable for the VA examiner to review and because the May 2014 opinion does not address spondylosis, the May 2014 VA examination is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The matter must be remanded for an adequate examination and opinion.

The Veteran testified that he believed he fractured his cervical spine during an injury when a forklift fell.  He testified that he was hospitalized for approximately three months and then had several months convalescence leave.  Although he believes the incident where he hurt his middle back was a separate incident, his service treatment records show otherwise.  Those records clearly show a compression fracture of D-7 (thoracic spine) when he was "thrown off a forklift" according to the x-ray request.  A clinical record cover sheet from Nellis Air Force Base dated February 1963 indicates the forklift overturned, throwing him off, and he was hospitalized for ten days.  There is no suggestion in these records that he had many months of convalescence where he could not walk, since the discharge record indicates he was able to walk comfortably when he was released from the hospital.   

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding, relevant VA treatment records, including records from the Salt Lake City VA Medical Center (including associated outpatient clinics) for the period 1980 to the present.  Since the earlier records would pre-date VA's electronic medical records system, searches MUST be made of archived/retired paper records.

To the extent there are no VA treatment records prior to June 1999, that fact (whether due to such records being destroyed or otherwise unavailable) should be documented in the claims file.

2.  Only after obtaining the above VA records, to the extent they are available, then the entire claims file should be reviewed by the examiner who examined the Veteran in May 2014 for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed. 

After reviewing the record and performing any examination deemed necessary, the examiner should address whether the Veteran's cervical spine spondylosis is at least as likely as not (probability of at least 50 percent) related to his military service, to include the documented injury where he fractured his thoracic spine.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made. 

3.  Then, readjudicate the Veteran's claim of entitlement to service connection for a cervical spine disability.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




